NO. 12-15-00021-CR

                                 IN THE COURT OF APPEALS

                     TWELFTH COURT OF APPEALS DISTRICT

                                             TYLER, TEXAS

IN RE:                                                    §

KEITH PATRICK MCKAY,                                      §        ORIGINAL PROCEEDING

RELATOR                                                   §

                                          MEMORANDUM OPINION
                                              PER CURIAM
           Relator, Keith Patrick McKay, was convicted of aggravated sexual assault, injury to an
elderly individual, burglary of a habitation, and burglary of a habitation with intent to commit an
assault.         This Court affirmed the trial court’s judgment.           See McKay v. State, No.
12-05-00282-CR, 2006 WL 2106981 (Tex. App.–Tyler July 31, 2006, no pet.) (mem. op., not
designated for publication).
           In this original mandamus proceeding, Relator complains that his trial counsel was
ineffective and the DNA evidence is legally insufficient to convict him of sexual assault.
Consequently, he asks that his four felony convictions be set aside. These convictions have been
final for over eight years.1 Thus, although Relator characterizes the relief he seeks as mandamus
relief, he is, in substance, seeking postconviction habeas relief. See TEX. CODE CRIM. PROC.
ANN. art. 11.07 § 1 (West Supp. 2014).
           We are not authorized to act on a petition for writ of habeas corpus seeking relief from a
final felony conviction. See TEX. GOV’T CODE ANN. § 22.221(d) (West 2004). The Texas Court
of Criminal Appeals has exclusive jurisdiction over postconviction writs of habeas corpus in
felony cases. TEX. CODE CRIM. PROC. ANN. art. 11.07 § 3 (West Supp. 2014). Moreover, the
Texas Code of Criminal Procedure prescribes the procedure for filing a postconviction habeas

           1
               This Court’s mandate issued on November 20, 2006.
application to seek relief from a final felony conviction in a Texas court. See TEX. CODE CRIM.
PROC. ANN. art. 11.07 (West Supp. 2014). The intermediate courts of appeals have no role in
this procedure. See id. Because the court of criminal appeals has exclusive authority to grant
postconviction relief from a final felony conviction, we are without jurisdiction to consider
Relator’s petition for writ of mandamus. Accordingly, Relator’s petition for writ of mandamus is
dismissed for want of jurisdiction.
Opinion delivered February 27, 2015.
Panel consisted of Worthen, C.J., Hoyle, J., and Neeley, J.




                                             (DO NOT PUBLISH)



                                                          2
                                 COURT OF APPEALS

     TWELFTH COURT OF APPEALS DISTRICT OF TEXAS

                                         JUDGMENT

                                       FEBRUARY 27, 2015


                                       NO. 12-15-00021-CR


                                  KEITH PATRICK MCKAY,
                                           Relator
                                             v.
                                   HON. PAM FLETCHER,
                                         Respondent


                                      ORIGINAL PROCEEDING


              ON THIS DAY came to be heard the petition for writ of mandamus filed by Keith
Patrick McKay; who is the relator in Cause No. 05-CR-005, pending on the docket of the 349th
Judicial District Court of Houston County, Texas. Said petition for writ of mandamus having
been filed herein on January 27, 2015, and the same having been duly considered, because it is
the opinion of this Court that it lacks jurisdiction, it is therefore CONSIDERED, ADJUDGED
and ORDERED that the said petition for writ of mandamus be, and the same is, hereby
dismissed for want of jurisdiction.
                  By per curiam opinion.
                  Panel consisted of Worthen, C.J., Hoyle, J. and Neeley, J.